PER CURIAM.
A review of the totality of the circumstances surrounding the institution of this appeal when measured by the standards of justice and fair play leads us to the conclusion that the order of the trial court should he reversed and the cause remanded with the respectful request that there be set forth those portions of the record which refute the appellant’s right to an evidentiary hearing; or, alternatively, in lieu of the foregoing that an evidentiary hearing be granted on the issue of the voluntariness of the defendant’s plea of guilty. See Brumley v. State, Fla.App.1969, 224 So.2d 447.
Reversed and remanded, with directions.
WALDEN, CROSS, and MAGER, JJ., concur.